DETAILED ACTION
The present Office action is in response to the amendments filed on 29 JULY 2021 and the most recent Information Disclosure Statement.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 4, 10, 11, 13, 14, 17, 21, and 23-34 have been amended. Claim 2 has been cancelled. No claims have been added. No new subject matter has been incorporated by way of amendment. Claims 1, 4-6, 10, 11, 13, 14, 17, 21, 24-34 are pending and herein examined.

Response to Arguments
Applicant’s arguments, see Remarks, filed 07/29/2021, with respect to the rejection(s) of claim(s) 1, 2, 4, 6, 10, 11, 13, 14, 23-31, 33, and 34 under 35 U.S.C. § 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made. The specific argument is that the two prior-arts utilized do not constitute as prior-art, because at the time of filing the application, both the application and Siminoff were subject an obligation of assignment to Ring Inc. Note, the current listed Applicant is A9.com Inc., however, the original filing lists Ring Inc.

Claim Objections
Claim 10 is objected to because of the following informalities:  Claim 10 recites, “an a” as a typographical error.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 11-13, 17, 21, 24-28, 31, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2017/0048495 A1 (hereinafter “Scalisi”) in view of U.S. Publication No. 2016/0374177 A1 (hereinafter “Chen”).
Regarding claim 1, Scalisi discloses a method comprising:
displaying, on a display (FIG. 38, computing device 204 displaying image 252), a user interface (FIG. 38, computing device 204 with user interface 3800);
displaying, using the user interface, a diagram representing a field of view (FOV) associated with an audio/video recording and communication device (A/V device) (FIG. 38, computing device 204 displaying image 252 which has a field of view associated with a camera; FIG. 1, computing device 204 is displaying an image taken from security system 202 which records video from camera assembly 208 and audio from microphone 234 to output at computing device 204);
receiving with a first input indicating a first portion of the FOV (FIG. 38, computing device 204 provides camera controls that’ll alter the FOV, including zoom out 3804, zoom in 3804 and pan control 3812);
displaying, using the user interface, a first representation of the first portion of the FOV (FIG. 38 computing device 204 displaying image 252 based on controls 3804 and 3812; [0383], “illustrates a user interface 3800 configured to enable a user to adjust the FOV of an image 252 displayed on a computing device 204. The user interface 3800 can include zoom buttons 3804, 3808. One zoom button 3804 can zoom in (i.e., decrease the FOV and make items in the FOV appear larger). Another zoom button 3808 can zoom out (i.e., increase the FOV and make items in the FOV appear smaller).” [0205], “a remote computing device can adjust the camera’s viewing angle and zoom settings”);
(FIG. 1, motion detector 218 of security system 202, which alternatively can be a proximity sensor; [0182], “The visitor can trigger the motion or ;
displaying, using the user interface, a second representation associated with the first distance range (FIG. 2 and FIG. 38 both depict an image 252 in computing device 204, which represents an area in which a person is detected and therefore it is a visual representation associated with the distance range of the proximity sensor); and
sending, to a system, first data that associates the first portion of the FOV with the first distance range ([0011], “The security system may be arranged and configured to send an alert to the remote computing device in response to the motion detector detecting a first motion.” Note, the motion detector can otherwise be a proximity sensor as described above. [0182], “The visitor can trigger the motion or proximity sensor by approaching the security system 320. In step 350, the security system 320 connects or otherwise communicates with a home WiFi router 328. In step 360, the server 332 receives a signal from the WiFi router 328 and sends video and/or audio to the users 336 via a wireless network 364”).
Scalisi fails to expressly disclose receiving a second input indicating a first distance range associated with the first portion of the FOV. Note, Scalisi describes in ¶ [0127] that a user can be notified based on a configuration of a proximity such as within 10 feet, 50 feet, or 100 feet. Providing different proximity measurements is not described as being accessible to a user, but it implies that modification of proximity to fit a user’s need is well-known.
However, Chen discloses receiving a second input indicating a first distance range associated with the first portion of the FOV (FIG. 7, sensitivity 705; FIG. 7D 
Before the filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have adjusted a sensitivity of a motion sensor, as taught by Chen (FIG. 7D), in Scalisi’s invention. One would have been motivated to modify Scalisi’s invention, by incorporating Chen’s invention, to only utilize the application when an object is detected for otherwise saving power and being in a power-saving mode (Chen, [0005]).
Regarding claim 24, Scalisi and Chen disclose all of the limitations of claim 1, as outlined above. Additionally, Scalisi discloses wherein a first portion of the diagram represents the first portion of the FOV and a second portion of the diagram represents a second portion of the FOV, and wherein the displaying of the first representation comprises displaying, using the user interface, an indication that the first portion of the diagram has been selected 
Regarding claim 25, Scalisi and Chen disclose all of the limitations of claim 1, as outlined above. Additionally, Scalisi discloses further comprising generating the first data, the first data representing at least:
the first portion of the FOV; the first distance range; and a command to associate the first portion of the FOV with the first distance range (FIG. 31 describes “sensor mode” choosing options for (i) motion, call and image and (ii) motion, alert and image only. [0365] describes saving settings at the security system 202. Note, the alarm is based on motion sensed, which is sensed if within the desired range of the proximity sensor, and the FOV associated with it, which is additionally provided to the GUI, as per the rejection of claim 1. [0205], “a remote computing device can adjust the camera’s viewing angle and zoom settings:” e.g., an example of this is in FIG. 38).
Regarding claim 26, Scalisi and Chen disclose all of the limitations of claim 1, as outlined above. Additionally, Scalisi discloses further comprising generating the first data, the first data representing at least:
an angle associate with the FOV, the angle corresponding to the first portion of the FOV; and the first distance range (FIG. 1 depicts the security system 202 having the camera assembly 208 with motion detector 218 having an associated FOV and motion detector 218 that work in tandem for detecting an object and providing an image of the object in the computing device 204; [0386] “the user interface 3800 can also include a means to adjust the camera’s viewing angle (and thus, adjust the FOV)”).
Regarding claim 27, Scalisi and Chen disclose all of the limitations of claim 1, as outlined above. Additionally, Scalisi discloses wherein the displaying of the second representation associated with the first distance range comprises at least displaying, using the user interface, the second representation using a portion of the diagram, the portion of the diagram corresponding to the first distance range (FIGS. 2 and 38 depict the FOV of the camera for which motion/proximity is being sensed within its distance range).
Regarding claim 11, the limitations are the same as those in claim 1; therefore, the same rationale of claim 1 applies equally as well to claim 11. Additionally, Scalisi discloses determining, based at least in part on the third data, that first motion occurred within the first portion of the FOV ([0225], “Step 632 can include using a motion sensor, proximity sensor, audio sensor, and/or button located at least partially inside of the second doorbell to detect at least one visitor. The visitor can be a person who approaches the second doorbell and/or rings the second doorbell.” Note, because the FOV of the camera is shared with the motion/proximity sensor, detection of motion/proximity is a detection that a person is in the FOV to display to a user);
determining, based at least in part on the third data, that the first motion occurred within the first distance range ([0225], “Step 632 can include using a motion sensor, proximity sensor, audio sensor, and/or button located at least partially inside of the second doorbell to detect at least one visitor. The visitor can be a person who approaches the second doorbell and/or rings the second doorbell.” Note, the motion/proximity sensor only activates when within an active distance range and thereby having detected motion/proximity is having detected motion occurred within the distance range); and
based at least in part on the determining that the first motion occurred within the first portion of the FOV and the determining that the first motion occurred within the first distance range, performing an action ([0011], “The security system may be arranged and configured to send an alert to the remote computing device in response to the motion detector detecting a first motion.” Note, the motion detector can otherwise be a proximity sensor as described above. [0182], “The visitor can trigger the motion or proximity sensor by approaching the security system 320. In step 350, the security system 320 connects or otherwise communicates with a home WiFi router 328. In step 360, the server 332 receives a signal from the WiFi router 328 and sends video and/or audio to the users 336 via a wireless network 364”).
Regarding claim 13, Scalisi and Chen disclose all of the limitations of claim 11, as outlined above. Additionally, Scalisi discloses wherein the performing of the action comprises sending an alert to a system ([0011], “The security system may be arranged and configured to send an alert to the remote computing device in response to the motion detector detecting a first motion;” [0295], “the first remote computing device 204a forwards information from the security system 202 to a third remote computing device 204c and/or to an alert device 938. The alert device 938 can be any device configured to alert a user or person. In some embodiments, the alert device 938 is a watch that vibrates or displays a message to a user. In some embodiments, the alert device 938 is an alarm system”).
Regarding claim 14, Scalisi and Chen disclose all of the limitations of claim 13, as outlined above. Additionally, Scalisi discloses further comprising generating the alert, the alert indicating an event type ([0011], “The security system may be arranged and configured to send an alert to the remote computing device in response to the motion detector detecting a first motion;” [0295], “the first remote computing device 204a See [0147] detecting an unwanted visitor in an unauthorized zone (e.g., pool)).
Regarding claim 17, Scalisi and Chen disclose all of the limitations of claim 11, as outlined above. Additionally, Scalisi discloses wherein the performing of the action comprises activating a lighting device ([0287], “a communication system causes an exterior light 918 (e.g., a porch light) and/or an interior light 922 (e.g., a lamp, overhead lights inside of a home) to illuminate when the security system 202 detects a visitor”).
Regarding claim 21, Scalisi and Chen disclose all of the limitations of claim 11, as outlined above. Additionally, Scalisi discloses wherein the performing the action comprises outputting a sound using a speaker of the A/V device ([0242], “The security system can play the pre-recorded message for the visitor by emitting the audio message from the speaker. Once the visitor has responded to the pre-recorded message, the user can initiate two-way communication with the visitor. In one embodiment, the pre-recorded message asks the visitor to identify herself and/or to describe her reason for being at the building. The user can listen to the visitor's response before opening two-way communication with the visitor and/or letting the visitor know that the user is listening to the visitor and/or watching the visitor.” [0122] 
Regarding claim 28, Scalisi and Chen disclose all of the limitations of claim 11, as outlined above. Additionally, Scalisi discloses further comprising receiving, from at least one of a user device or a system, fourth data representing at least:
the first portion of the FOV (Scalisi: [0205] and FIG. 38 describe adjusting a FOV); and
the fist distance range (The modification of Scalisi with Chen includes Chen’s storing of the selected distance range in FIG. 7D),
wherein the storing of the second data is based at least in part on the receiving of the fourth data ([0149] describes storing settings of the security system 202. Additionally, ¶¶ [0365-0375] describe saving settings at the security system 202. [0205] and FIG. 38 with its accompanying paragraphs are settings of the security system 202’s cameras and the settings will change as there are adjusted and subsequently saved at least for the time being).
Regarding claim 31, Scalia and Chen disclose all of the limitations of claim 11, as outlined above. Additionally, Scalia discloses wherein the performing of actions comprises:
generating image data using a camera of the A/V device (FIG. 1 depicts an image of a user being output on communication device 204 having been taken by camera assembly 208 upon detection with motion detector 218); and
sending the image data to a system (FIG. 1 depicts system 200 and transferring the video captured by camera assembly 208 to server 206 and to computing device 204, each being a system by themselves).
Regarding claim 33, the limitations are the same as claim 11 in combination with claim 28. Therefore, the same rationale of claims 11 and 28 apply equally to claim 33. Additionally, Scalisi discloses one or more processors ([0524], “computer processors”); and one or more computer-readable media storing instructions that, when executed by the one or more processors, cause the electronic device to perform operations ([0524], “The code modules may be stored on any type of non-transitory computer-readable storage medium or tangible computer storage device, such as hard drives, solid state memory, flash memory, optical disc, and/or the like. The processes and algorithms may be implemented partially or wholly in application-specific circuitry. The results of the disclosed processes and process steps may be stored, persistently or otherwise, in any type of non-transitory computer storage such as, e.g., volatile or non-volatile storage”).
Claims 10, 29, 30, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2017/0048495 A1 (hereinafter “Scalisi”) in view of U.S. Publication No. 2016/0374177 A1 (hereinafter “Chen”), and further in view of U.S. Patent No. 9,769,435 B2 (hereinafter “Mejia”).
Regarding claim 10, Scalisi and Chen disclose all of the limitations of claim 1, as outlined above. Scalisi and Chen fail to expressly disclose wherein the first portion of the FOV is associated with a first motion sensor of the A/V device, and wherein an a second portion of the FOV is associated with a second motion sensor of the A/V device.
wherein the first portion of the FOV is associated with a first motion sensor of the A/V device, and wherein an a second portion of the FOV is associated with a second motion sensor of the A/V device (FIG. 16, sensor 1070 sensing first portion 1064 and sensor 1074 sensing second portion 1068; col. 28, ll. 30-42, “The infrared detector 222 and/or the motion detector 218 (shown in FIG. 12) can include a first sensor 1070 and a second sensor 1074. The sensors 1070, 1074 can be infrared sensors and/or motion sensors. [¶] In several embodiments, the infrared detector 222 comprises a first infrared sensor and a second infrared sensor. The doorbell 202 (shown in FIG. 12) can be configured such that the wall 1060 separates the first infrared sensor from the second infrared sensor such that the first infrared sensor is configured to detect the first infrared signature within the first portion and the second infrared sensor is configured to detect a second infrared signature within a second portion of the field of view”).
Before the filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have multiple sensors, as taught by Mejia (FIG. 16), in Scalisi and Chen’s invention. One would have been motivated to modify Scalisi and Chen’s invention, by incorporating Mejia’s invention, to have dedicated sensors for different zones, which can improve accurate in each of the zones (Chen, col. 21, ll. 21-41 describes having calibrated different sensitivities for each of the zones based on likelihood of being an object of interest).
Regarding claim 29, Scalisi and Chen disclose all of the limitations of claim 11, as outlined above. Scalisi and Chen fail to expressly disclose wherein the first sensor is associated with the first portion of the FOV and a second sensor is associated with a second portion of the FOV, and wherein the determining that the A/V device detected the first motion within the first portion of the FOV comprises:
determining, based at least in part on the third data, that the first sensor detected the first motion; and
determining that the A/V device detected the first motion within the first portion of the FOV based at least in part on the first sensor being associated with the first portion of the FOV.
However, Mejia teaches wherein the first sensor is associated with the first portion of the FOV and a second sensor is associated with a second portion of the FOV (FIG. 16 depicts a first sensor 1070 with a FOV of first region 1064 and a second sensor 1074 with a second FOV 1068), and wherein the determining that the A/V device detected the first motion within the first portion of the FOV comprises:
determining, based at least in part on the third data, that the first sensor detected the first motion (FIG. 16, sensor 1070 sensing first portion 1064 and sensor 1074 sensing second portion 1068; col. 28, ll. 30-42, “The infrared detector 222 and/or the motion detector 218 (shown in FIG. 12) can include a first sensor 1070 and a second sensor 1074. The sensors 1070, 1074 can be infrared sensors and/or motion sensors. [¶] In several embodiments, the infrared detector 222 comprises a first infrared sensor and a second infrared sensor. The doorbell 202 (shown in FIG. 12) can be configured such that the wall 1060 separates the first infrared sensor from the second infrared sensor such that the first infrared sensor is configured to detect the first infrared signature within the first portion and the second infrared sensor is configured to detect a second infrared signature within a second portion of the field of view”); and
determining that the A/V device detected the first motion within the first portion of the FOV based at least in part on the first sensor being associated with the first portion of the FOV (FIG. 16, sensor 1070 sensing first portion 1064 and sensor 1074 sensing second portion 1068; col. 28, ll. 30-42, “The infrared detector 222 and/or the motion detector 218 (shown in FIG. 12) can include a first sensor 1070 and a second sensor 1074. The sensors 1070, 1074 can be infrared sensors and/or motion sensors. [¶] In several embodiments, the infrared detector 222 comprises a first infrared sensor and a second infrared sensor. The doorbell 202 (shown in FIG. 12) can be configured such that the wall 1060 separates the first infrared sensor from the second infrared sensor such that the first infrared sensor is configured to detect the first infrared signature within the first portion and the second infrared sensor is configured to detect a second infrared signature within a second portion of the field of view”).
Before the filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have multiple sensors, as taught by Mejia (FIG. 16), in Scalisi and Chen’s invention. One would have been motivated to modify Scalisi and Chen’s invention, by incorporating Mejia’s invention, to have dedicated sensors for different zones, which can improve accurate in each of the zones (Chen, col. 21, ll. 21-41 describes having calibrated different sensitivities for each of the zones based on likelihood of being an object of interest).
Regarding claim 30, Scalisi and Chen disclose all of the limitations of claim 11, as outlined above. Scalisi and Chen fail to expressly disclose wherein the first sensor is associated with the first distance range and a second sensor is associated with a second distance range, and wherein the determining that the first motion occurred within the first distance range comprises:
determining, based at least in part on the third data, that the first sensor detected the first motion; and
determining that the first motion occurred within the first distance range based at least in part on the first sensor being associated with the first distance range.
	However, Mejia teaches wherein the first sensor is associated with the first distance range and a second sensor is associated with a second distance range (FIG. 16, sensor 1070 with a first FOV 1064 having a distance range and second sensor 1074 with a second FOV 1068 having a distance range associated therewith; col. 21, ll. 21-41 describes each sensor having its own calibrated sensitivity), and wherein the determining that the first motion occurred within the first distance range comprises:
determining, based at least in part on the third data, that the first sensor detected the first motion (FIG. 16, sensor 1070 sensing first portion 1064 and sensor 1074 sensing second portion 1068; col. 28, ll. 30-42, “The infrared detector 222 and/or the motion detector 218 (shown in FIG. 12) can include a first sensor 1070 and a second sensor 1074. The sensors 1070, 1074 can be infrared sensors and/or motion sensors. [¶] In several embodiments, the infrared detector 222 comprises a first infrared sensor and a second infrared sensor. The doorbell 202 (shown in FIG. 12) can be configured such that the wall 1060 separates the first infrared sensor from the second infrared sensor such that the first infrared sensor is configured to detect the first infrared signature within the first portion and the second infrared sensor is configured to detect a second infrared signature within a second portion of the field of view”); and
determining that the first motion occurred within the first distance range based at least in part on the first sensor being associated with the first distance range (FIG. 16, sensor 1070 sensing first portion 1064 and sensor 1074 sensing second portion 1068; col. 28, ll. 30-42, “The infrared detector 222 and/or the motion detector 218 (shown in FIG. 12) can include a first sensor 1070 and a second sensor 1074. The sensors 1070, 1074 can be infrared sensors and/or motion sensors. [¶] In several embodiments, the infrared detector 222 comprises a first infrared sensor and a second infrared sensor. The doorbell 202 (shown in FIG. 12) can be configured such that the wall 1060 separates the first infrared sensor from the second infrared sensor such that the first infrared sensor is configured to detect the first infrared signature within the first portion and the second infrared sensor is configured to detect a second infrared signature within a second portion of the field of view”).
Before the filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have multiple sensors, as taught by Mejia (FIG. 16), in Scalisi and Chen’s invention. One would have been motivated to modify Scalisi and Chen’s invention, by incorporating Mejia’s invention, to have dedicated sensors for different zones, which can improve accurate in each of the zones (Chen, col. 21, ll. 21-41 describes having calibrated different sensitivities for each of the zones based on likelihood of being an object of interest).
Regarding claim 34, the limitations are the same as those in claim 29. Therefore, the same rationale of claim 29 applies to claim 34.

Allowable Subject Matter
Claims 4, 6, and 32 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STUART D BENNETT whose telephone number is (571)272-0677. The examiner can normally be reached Monday - Friday from 9:00 AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/STUART D BENNETT/Examiner, Art Unit 2481